Citation Nr: 0301281	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  99-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware



THE ISSUES

1.  What evaluation is warranted for hypertension from 
October 1, 1998?

2.  What evaluation is warranted for lumbar disc disease 
from October 1, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from November 1982 to 
September 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Wilmington, Delaware, 
Regional Office (RO).


FINDING OF FACT

Since October 1, 1998, though controlled by medication, 
the veteran's diastolic blood pressure has not been 
predominantly 110 or more nor has his systolic blood 
pressure been predominantly 200 or more.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for hypertension have not been met for any period 
since October 1, 1998.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties 
to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence, was enacted during this appeal.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002), and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In this case, the May 1999 RO decision explained the 
rationale for the 10 percent evaluation assigned, the July 
1999 Statement of the Case explained the applicable law 
and, in an April 2001 letter, the RO explained the 
provisions of VCAA.  The file includes the veteran's 
service medical records as well as VA treatment records 
and examination reports.  Finally, in a December 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board, but he 
has not responded to the letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence that is not already 
of record, it is not possible for VA to notify the veteran 
of evidence he should obtain and evidence VA would attempt 
to obtain, and any failure to provide such a pro forma 
notice could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA, and turns now to 
the merits of the claim.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, 
it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back to 
the date of the claim are considered.  38 C.F.R. § 4.1.  
The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability 
manifested during each separate period of time, from the 
effective date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes 
specific ratings are determined by the application of 
criteria that are based on the average impairment of 
earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to 
compensate for considerable loss of working time due to 
exacerbations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).  When there is a question as to which of two 
evaluations should be assigned, the higher evaluation is 
assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (hypertensive vascular disease), a 10 percent 
evaluation is warranted if diastolic readings are 
predominantly 100 or more, if systolic readings are 
predominantly 160 or more, or if continuous medication is 
required for control.  A 20 percent evaluation is 
warranted if diastolic readings are predominantly 110 or 
more or if systolic readings are predominantly 200 or 
more.

Turning now to the evidence of record, the veteran's 
service medical records include one dated in September 
1997 that noted a history of borderline hypertension 
without medication, and blood pressure then was 136/92.  
The examiner prescribed three days of blood pressure 
checks, during which diastolic readings ranged from 88 to 
104 while systolic readings ranged from 128 to 140, at the 
conclusion of which antihypertension medication was 
prescribed.

At a November 1998 VA examination, the examiner noted that 
the veteran's service medical records reflected some 
elevated blood pressure readings in 1996, but it was 
treated conservatively, and medication was not prescribed 
until 1997.  Currently, the veteran took antihypertension 
medication daily.  During the examination, blood pressure 
was taken three times in each arm, and diastolic readings 
ranged from 94 to 106 while systolic readings ranged from 
136 to 156.  There was no evidence of cardiac enlargement 
and electrocardiography was normal.  The diagnosis was 
poorly controlled hypertension.

Three VA outpatient treatment records dated in July 1999 
showed diastolic readings that ranged from 112 to 133 
while systolic readings ranged from 166 to 196 but, in a 
VA Form 9 received in March 2000, the veteran said he 
discontinued his antihypertension medication before those 
examinations in order, apparently, to demonstrate his 
untreated blood pressure.  

At a November 1999 VA examination, blood pressure was 
checked four times during the examination, and diastolic 
readings ranged from 90 to 103 while systolic readings 
ranged from 139 to 156.  Heart rate and rhythm were 
regular, there were no murmurs, and no evidence of cardiac 
enlargement.  The veteran expressed consternation with the 
rating criteria for hypertension.  He did not understand 
how his hypertension could be evaluated if he was taking 
antihypertension medication, and the examiner attempted to 
explain that the therapeutic goal was to control 
hypertension and, if the goal was achieved, disability due 
to hypertension was diminished.  The diagnosis was 
hypertension, borderline controlled.

At a September 2001 VA examination, there was no chest 
pain, irregular heartbeat, cardiac enlargement, or 
murmurs.  Blood pressure was checked four times during the 
examination, and diastolic readings ranged from 88 to 94 
while systolic readings ranged from 120 to 130.  The 
diagnosis was essential hypertension, stable and 
controlled.

The veteran's blood pressure was checked approximately 20 
times on eleven VA outpatient treatment records dated from 
December 1998 to May 2002.  Diastolic readings ranged from 
74 to 96, but were predominantly in the 80's, while 
systolic readings ranged from 110 to 154, but were 
predominantly in the 120's.

From the foregoing evidence, it is clear that the 
veteran's hypertension, while it requires medication, is 
stable and well controlled.  Further, diastolic readings 
have not been predominantly 110 or more nor have systolic 
readings been predominantly 200 or more.  Accordingly, an 
evaluation greater than 10 percent is not warranted for 
any period since October 1, 1998.



ORDER

An evaluation greater than 10 percent for hypertension, 
for any period since October 1, 1998, is denied.


REMAND

The veteran has also perfected an appeal to the rating 
assigned for lumbar disc disease since October 1, 1998.  
While the Board notes that the RO recently assigned a 40 
percent evaluation for this disorder, in the absence of 
the veteran formally withdrawing his claim in writing, the 
appeal remains active.  Unfortunately, however, despite 
the receipt of additional pertinent evidence since 
February 2000, a supplemental statement of the case has 
not been issued since that time.  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case addressing all 
evidence received since the February 
2000 supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

